            Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JASON LEOPOLD and
 BUZZFEED, INC.,

                   Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.

                   Defendants.
                                                              Case No: 1:19-cv-01278-RBW

 CABLE NEWS NETWORK, INC.,

                   Plaintiff,

 v.

 FEDERAL BUREAU OF INVESTIGATION,

                   Defendant.


       PLAINTIFFS JASON LEOPOLD’S, BUZZFEED, INC.’S AND CABLE NEWS
      NETWORK, INC.’S STATUS REPORT FOR THE COURT AND RESPONSE TO
           DOJ’S JANUARY 2, 2020 AND JANUARY 3, 2020 PRODUCTIONS

           Plaintiffs Jason Leopold, BuzzFeed, Inc. and Cable News Network, Inc. (“CNN”),

through counsel, hereby file this report to update the Court on the status of their Freedom of

Information Act (“FOIA”) claims and in response to the Department of Justice’s (“DOJ”)

January 2, 2020 and January 3, 2020 productions.

      I.      DOJ’S PRODUCTIONS ARE INCONSISTENT IN THEIR SUBSTANCE AND
              PACE

           Pursuant to this Court’s Orders, see Dkts. 47 and 49, DOJ at the end of last week

produced (1) the non-exempt portions of 430 pages of the typewritten narratives of the FD-302s
        Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 2 of 11



that were previously made available to the House Judiciary Committee and the House Permanent

Select Committee on Intelligence, and (2) the list of individuals interviewed by the Federal

Bureau of Investigation (“FBI”) in relation to Special Counsel Robert Mueller’s investigation.

After reviewing these materials over the weekend, Plaintiffs remain concerned with the pace of

production and the substance of the information DOJ has withheld.

       DOJ’s production continues at a pace unacceptable in light of the extreme public interest

in these records given the ongoing Congressional investigations into the President, including the

impeachment proceedings, and the approaching Presidential election. And in the documents it

has released, DOJ redacted information that the government already has made public. Rather

than adhering to any production standard the Court and the public should expect from a

“reasonable agency” – a standard another court recently adopted, see infra Section II – DOJ’s

sluggish productions have forced the Court’s repeated intervention as the government’s

haphazard productions continue.

       For example, DOJ withheld from its January 3 list of individuals the following

information:

       1. Names of 30 witnesses whose meetings with the Special Counsel’s office have been
          documented by CNN and other news outlets, including: Maria Butina, who pleaded
          guilty last year to conspiring to act as an unregistered Russian agent; Randy Credico,
          who testified at Roger Stone’s trial and is known to have met with investigators at
          least twice and provided grand jury testimony in September 2018; Sam Nunberg, a
          former Trump campaign aide, who told CNN he met with investigators for close to
          five and a half hours; Tony Fabrizio, a pollster for the 2016 Trump campaign who did
          political work in Ukraine with Paul Manafort; and James Woolsey, a former CIA
          Director;

       2. Names of at least two witnesses who testified for the prosecution at the Paul Manafort
          criminal trial who are known to have met with the Special Counsel’s office in
          preparation for the trial: Cindy LaPorta and Philip Ayliff; and

       3. Names of at least four individuals for whom DOJ produced their 302s on January 2,
          including Kathleen Troia “K.T.” McFarland, Ted Malloch, and John Mashburn.



                                                2
         Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 3 of 11




       While Plaintiffs are still in the process of comparing information in the 302s against

information cited in the Mueller Report, in at least one case, DOJ redacted information from a

302 that is explicitly cited in the Mueller Report. See Mueller Report at 65, n.409 (“Miller said

he did not want Priebus to be blindsided, so on Sunday night he called Priebus to tell him that the

President had been thinking about the ‘Comey situation’ and there would be an important

discussion on Monday,” quoting Steven Miller’s 10/31/2017 302 at page 7:); cf. Interview of

Stephen Miller, 10/31/2017, at 7 (Ex. A) (redacted almost entirely pursuant to b(5); Priebus’s

name is not even visible).

       In addition to reinforcing Plaintiffs’ concerns about DOJ’s pace and inconsistency, the

government continues to withhold large swaths of information on the basis of FOIA exemption

b(5) as to documents where that exemption clearly has no application.

       Plaintiffs cannot overstate the importance to the American public of the information they

seek. With the 2020 Presidential Election now fewer than ten months away, and Congress

presently engaged in historic proceedings involving the impeachment of the President, time is of

the essence. Strong judicial enforcement of the Freedom of Information Act has never been

more critical. Therefore, and for the reasons set forth in this filing, Plaintiffs respectfully request

that, beginning with the March 1, 2020 production deadline, this Court order DOJ and FBI to

process materials responsive to Plaintiffs’ requests for FBI FD-302 reports at a rate of 1,000

pages per month and in accordance with the priority lists provided by Plaintiffs at Exhibit B.

Further, Plaintiffs each plan to move this Court for partial summary judgment on the issue of the

b(5) withholdings and request that the Court order an abbreviated briefing schedule and set a

hearing to take place by mid-March 2020.




                                                   3
          Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 4 of 11



   II.      DOJ SHOULD PROCESS 1,000 PAGES OF RESPONSIVE MATERIALS PER
            MONTH

         To guide the Court and the parties in this instance and in the future, Plaintiffs respectfully

submit that this Court should adopt the “reasonable agency” standard recently adopted in the

Southern District of New York. Under that standard, DOJ should be able to produce at least

1,000 pages of typewritten FD-302 narrative reports per month. That production schedule would

satisfy the goal this Court and Plaintiffs have all agreed on at previous hearings: getting crucially

important government records into the public’s hands as expeditiously as possible.

         According to DOJ’s January 3 list of interviews, there are more than 1,000 total

typewritten 302 reports totaling more than 5,000 pages.1 To date, Plaintiffs have received only

63 of these reports; or, stated in reverse, DOJ has yet to process and produce nearly 1,000

reports, totaling at least 4,700 pages.2

         At the current court-ordered rate of 500 pages per month, DOJ would not complete the

processing the 302 reports until November 2, 2020 – one day before the Presidential election. In

contrast, at a rate of 1,000 pages per month, DOJ would complete the processing and production

of these reports as of its July 1, 2020 production.

         Increasing the production rate is further necessary because of the limited utility of the list

of interviews produced by DOJ. See Exhibit C. Out of the more than 1,000 total 302 reports,

DOJ redacted the names associated with approximately two-thirds of these reports. DOJ said,


   1
     These figures represent, to the best of Plaintiffs’ ability, an accurate accounting of the
responsive 302s. DOJ provided the heavily redacted list in PDF format, which required
converting the file to an Excel spreadsheet.
   2
      While these figures show that DOJ has yet to process more than 90% of the 302 reports,
these figures do not even account for the related materials, which, for the time being, Plaintiffs
have agreed are of lesser priority. Adding in those materials to this tally, DOJ has almost
certainly processed less than one percent of responsive materials to-date.



                                                   4
        Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 5 of 11



generally, that names were redacted due to “FBI’s pending operational sensitivities,” the

potential to reveal grand jury information, and individuals’ privacy interests. See Email from C.

Enlow to C. Tobin, et al., Jan. 3, 2020 (Attached as Exhibit D). Further, DOJ said it is “not

feasible to determine whether some of the redactions may be lifted” until processing of the

reports is complete. Id.

       Setting aside the dubious relation of these excuses to any legitimate FOIA exemptions,

increasing the rate of production will allow DOJ to more quickly make its determinations and

release the maximum amount of information to the public. Although Plaintiffs have, in

accordance with this Court’s instructions, prioritized the 302s for which the names were

disclosed, see Exhibit B, it may be that many of the “mystery” reports are themselves of more

interest and importance. Given that DOJ has said it cannot disclose names until it processes the

individual reports, there is an even greater urgency in pushing DOJ to complete its processing.3

                             The “Reasonable Agency” Standard

       As the Court has said, the government’s representations regarding the limitations on its

capacity to process FOIA requests present a frustrating obstacle in meeting the requirements of

FOIA. Plaintiffs respectfully suggest that this Court should deploy a legal standard: agencies

should be required to process – not what an agency at a given moment tells the Court it can

accommodate – but instead the rate a reasonable agency in today’s technological environment

should be able to meet.

       The Southern District of New York recently employed this standard, ordering agencies to

produce documents responsive to a FOIA request based “on a reasonable agency’s technological



   3
      Completing production of the 302 reports also may allow Plaintiffs to narrow the scope of
related materials they seek, leading to a more efficient resolution of this action.



                                                5
        Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 6 of 11



capability.” Open Soc’y Justice Initiative v. CIA, 399 F. Supp. 3d 161, 169 (S.D.N.Y. 2019).

The Open Society litigation involves FOIA requests to the Department of Defense (“DOD”) and

Department of State (“State”) for records relevant to the killing of U.S.-based journalist Jamal

Khashoggi in a Saudi Arabian consulate in Turkey. Id. at 162. Although both agencies asked

the court to order a processing rate of 300 pages per month, claiming their limited resources were

stretched thin because of a large number of pending FOIA requests, the court ordered both

agencies to process 5,000 pages of responsive records each month. Id. at 165-66, 168-69. The

agencies cautioned that a faster rate of production would require them to divert resources from

other pending FOIA requests, id. at 166, which the court took into account in denying the

government’s motion to reconsider its order, id. at 169.

       In explaining its decision, the Open Society court reiterated its “inquiry must focus on a

reasonable agency’s technological capability.” Id. (emphasis added). Therefore, the court said

that it was appropriate to hold DOD to the standard of a “reasonable agency,” “even if meeting

this demand calls upon DOD to augment, temporarily or permanently, its review resources,

human and/or technological.” Id.4 Significantly, the court also noted that State had complied

with its order to process 5,000 pages per month. Id. at 165.

       In this action, DOJ represented to the Court that it is only able to process 500 pages per

month for largely the same reasons as those argued by DOD and State. DOJ has shown in this

litigation that it is capable of processing 1,000 pages per month, as it did so while processing 500



   4
      This Court at the November 25, 2019 hearing queried whether the Open Society court
considered the full breadth of FOIA litigation faced by the agencies in making its determination.
It did. In its submission to the court seeking 300 pages per month, State provided a complete list
of all FOIA litigations it was engaged in and processing materials in response to, including
dozens of cases before this Court and others in this district. See Exhibit 1, May 14, 2019, Case
No. 1:19-cv-01329-PAE, Dkt. 30-2.



                                                 6
         Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 7 of 11



pages per month of FD-302 records at the same time as processing 500 pages per month of

Plaintiffs Jason Leopold’s and BuzzFeed’s expedited request for other records. Plaintiffs

respectfully urge the Court to enforce the terms of FOIA and increase the rate at which DOJ is

processing 302 records to 1,000 pages per month based on what a “reasonable agency” could

accomplish.5

       As the Open Society case illustrates, imposing the “reasonable agency” standard can

serve the goals of FOIA without either overburdening government agencies or excusing their

lack of investments in the capacity to meet their statutory obligations. Moreover, if DOJ can

show that it is incapable of meeting the faster rate, this Court can revisit the issue in the future.

                                 Priorities for Production of 302 Reports

       Plaintiffs believe that the Court’s order to DOJ to focus first on providing those 302

reports provided to congressional committees has helped streamline the process to the benefit of

all interested parties and the public. To that end, Plaintiffs respectfully request that the Court

order DOJ to process the remaining typewritten 302 reports beginning with reports for the

witnesses as detailed by CNN and Leopold and BuzzFeed, respectively, in Exhibit B. The

witnesses on these lists are those listed by name in the DOJ’s latest production; CNN, for

example, prioritizes 302s from witnesses who were cited in Volume II of the Mueller Report

regarding the President’s actions and potential obstruction of justice. With the exception of Don

McGahn, who is of particular interest given the ongoing litigation concerning his potential



   5
     DOD told the court that it was devoting 25 percent of its FOIA processing resources to the
request, and State told the court it had diverted five employees to the request and was devoting
10% of “currently-available full-time employees who process non-litigation FOIA requests.”
Open Society, 399 F. Supp. 3d at 166. In contrast, should this Court order DOJ to process 1,000
pages per month, that would represent only 4.5% of the 22,000 pages per month DOJ told this
Court it is currently processing.



                                                   7
           Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 8 of 11



Congressional testimony, the witnesses on CNN’s list are ordered based on the number of pages

each witness generated, according to DOJ’s January 3 list, from greatest number of pages to

fewest. Leopold and BuzzFeed have prioritized the 302 reports from the witnesses they believe

are the most newsworthy.

   III.        PLAINTIFFS INTEND TO MOVE THE COURT FOR PARTIAL SUMMARY
               JUDGMENT ON THE B(5) REDACTIONS

          Each of DOJ’s productions to date has relied heavily on FOIA’s exemption for “inter-

agency or intra-agency memorandums or letters” that would otherwise be unavailable to an

opposing party in discovery. 5 U.S.C. § 552(b)(5). Across the 1,439 pages processed by DOJ to

date, DOJ withheld 386 pages, at least in part, due to b(5). And, of the 846 pages released in

those productions, 548 pages were at least partially (and in many cases entirely) redacted on the

basis of b(5). Together these figures represent nearly two-thirds of the entire production to-date.

          There are strong reasons to be skeptical of these redactions. To qualify for the

“deliberative process privilege” exemption under b(5), the withheld material must reflect

“predecisionsal” and “deliberative” discussions among government employees rather than purely

factual material. See, e.g., Russell v. Dep’t of Air Force, 682 F.2d 1045, 1048 (D.C. Cir. 1982).

A 302 interview form records the factual statements of a witness, not the predecisional

deliberations of a government employee. Thus, the b(5) exemption here is as puzzling as it is

illogical. Indeed, DOJ has cited b(5) in heavily redacting dozens of 302s, including several that

seem particularly questionable,6 including:

          1.     Chris Ruddy, CEO of Newsmax Media




   6
       Plaintiffs have attached these 302s as Exhibit E.



                                                   8
        Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 9 of 11



       2.      Michael Cohen, President Trump’s former personal attorney7

       3.      Chris Christie, former Governor of New Jersey

       4.      K.T. McFarland, former deputy national security adviser8

       5.      Corey Lewandowski, political adviser

       Given the extent to which DOJ relied on b(5) to redact material in nearly every 302 it is

has produced thus far, Plaintiffs believe it is imperative to receive a ruling on the appropriateness

of these redactions. As Judge Rogers articulated in last week’s hearing concerning the House

Judiciary Committee’s request for grand jury testimony, “we all know that a single sentence can

be devastating.” See Oral Argument, Jan. 3, 2020, Case No. 19-cv-05288. Therefore, Plaintiffs

plan to move for partial summary judgment on the issue of b(5) redactions by the beginning of

February, absent direction from the Court that such motions practice would be

counterproductive. Plaintiffs intend to request that the Court schedule a hearing on those

motions at the earliest available date in mid-March.




   7
      A special master used by the court during the Justice Department’s criminal investigation
deemed much of the information concerning Cohen and Trump to be not privileged. See
Christina Wilkie, Special master in Michael Cohen case finds few privileged items in initial
review of files, CNBC (June 4, 2018) https://www.cnbc.com/2018/06/04/special-master-in-
cohen-case-finds-few-privileged-items-in-initial-review.html; President Trump has also, in at
least one case, waived attorney-client privilege with respect to material from Cohen. See Gloria
Borger, et al., Trump attorneys waive privilege on secret recording about ex-Playmate payment,
CNN (July 22, 2018) https://www.cnn.com/2018/07/21/politics/trump-cohen-recording-
privilege/index.html.
   8
     McFarland’s information was documented extensively in Volume II of the Mueller Report
and by news outlets, including CNN. See, e.g., Katelyn Polantz, et al., Ex-Trump official walked
back statement to Mueller probe about Flynn’s talks with Russian diplomat, CNN (Sept. 23,
2018) https://www.cnn.com/2018/09/22/politics/kt-mcfarland-mike-flynn-testimony-russia-
sanctions/index.html.



                                                  9
         Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 10 of 11



   IV.      CONCLUSION

         For the reasons set forth in this filing, Plaintiffs respectfully request that, beginning on

March 1, 2020, this Court order DOJ to process and produce at least 1,000 pages per month of

the typewritten 302 reports of FBI interviews with witnesses relevant to the Special Counsel’s

investigation, starting with the priority lists of witnesses provided by CNN and Leopold and

BuzzFeed. Plaintiffs also request that the Court set a mid-March hearing date on their upcoming

motions seeking adjudication of DOJ’s (b)(5) exemption claims.


 Dated: January 7, 2020                        Respectfully submitted,

                                                  /s/ Charles D. Tobin
                                               Charles D. Tobin (D.C. Bar No. 455593)
                                               tobinc@balladspahr.com
                                               Matthew E. Kelley (D.C. Bar No. 1018126)
                                               kelleym@ballardspahr.com
                                               BALLARD SPAHR LLP
                                               1909 K Street, NW
                                               Washington, D.C. 20006-1157
                                               T: (202) 661-2200
                                               F: (202) 661-2299

                                               Counsel for Cable News Network, Inc.

                                               /s/ Matthew V. Topic
                                               Matthew Topic
                                               (E-Mail: foia@loevy.com)
                                               LOEVY & LOEVY
                                               311 N. Aberdeen, Third Floor
                                               Chicago, Illinois 60607
                                               Tel.: (312) 243-5900
                                               Fax: (312) 243-5902
                                               DC Bar No. IL0037

                                               Counsel for Leopold and BuzzFeed, Inc.




                                                   10
       Case 1:19-cv-01278-RBW Document 50 Filed 01/07/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused the foregoing to be filed and served

electronically via the Court’s ECF System upon counsel of record.



Dated: January 7, 2020                        /s/ Charles D. Tobin
                                              Charles D. Tobin




                                                11
